Citation Nr: 1336993	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  10-21 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Providence, Rhode Island



THE ISSUES

1.  Entitlement to a compensable disability rating for the service-connected bilateral hearing loss.  

2.  Entitlement to a compensable disability rating for the service-connected tinnitus.  



REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services



WITNESSES AT HEARING ON APPEAL

The Veteran and P.P.


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran had active service from March 1966 to January 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision by the RO, which continued the noncompensable rating for his service-connected hearing loss and the noncompensable rating for his service-connected tinnitus.  

The Veteran subsequently filed a Notice of Disagreement in December 2009 stating his disagreement with the November 2009 rating decision in regard to his hearing loss.  

The Veteran testified at a hearing conducted by the undersigned Veterans Law Judge at the RO in May 2012.  A transcript of the hearing has been associated with the Veteran's claims folder.

At the hearing, the Veteran expressed disagreement with the November 2009 rating decision that continued his noncompensable rating for the service-connected tinnitus.  

The requisite Statement of the Case is not found to have been issued.  Under these circumstances, a Statement of the Case should be issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).  The Board is required to remand, rather than refer, this issue to the RO.  Id.

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of an increased disability rating for tinnitus is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


FINDING OF FACT

For the period of the appeal, the service-connected bilateral hearing loss is not shown to be manifested by no worse than level I hearing in the right ear and level I hearing on the left. 



CONCLUSION OF LAW

The criteria for the assignment of a compensable disability rating for the service-connected bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.85, 4.86 including Diagnostic Code 6100 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

A September 2009 VCAA letter explained the evidence necessary to substantiate the claim for an increased rating.  The letters also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The notice letter provided and explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Moreover, the requirements with respect to the content of the notice were met in this case.  The September 2009 notice letter notified the Veteran that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Under these circumstances, the Board finds that VA has satisfied its duty to notify under VCAA.  

VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  

The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  

In the present appeal, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim and that there is no reasonable possibility that further assistance would aid in substantiating it.  

In particular, the record contains the Veteran's service treatment records, VA medical records, and a VA examination report.  

As will be discussed, the Veteran was afforded a VA examination in October 2009.  

The report of this examination reflects that the examiner recorded the Veteran's current complaints, conducted an appropriate physical examination, and rendered an appropriate diagnosis consistent with the remainder of the evidence of record, and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Based on this record, the Board concludes that the examination is adequate for rating purposes.  See 38 C.F.R. § 4.2 (2012).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.



Legal Principles and Analysis

Disability ratings are determined by application of the criteria in the VA Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2013).  Each disability must be viewed in relation to its history, and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.

The court has held that separate ("staged") ratings may be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran asserts that he warrants a compensable rating for his service-connected bilateral hearing loss.  

Under the rating criteria, the method for rating hearing loss disability is based on examination results including a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test of puretone decibel thresholds at 1000, 2000, 3000, and 4000 Hz, with an average puretone threshold obtained by dividing these thresholds by four.  38 C.F.R. § 4.85.  

Once these test results have been obtained, employing Table VI, a Roman numeral designation of auditory acuity level for hearing impairment is ascertained based on a combination of the percent of speech discrimination and puretone threshold average.  

Once a Roman numeral designation of auditory acuity level for each ear has been determined, Table VII is used to determine the percentage evaluation for bilateral hearing loss by combining the Roman numeral designations of auditory acuity level for hearing impairment of each ear.  38 C.F.R. § 4.85.  

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss.

An exceptional hearing loss exists when the puretone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86.  As discussed in greater detail below, the provisions of exceptional hearing loss are not applicable in this case.

The VA treatment records show that, on an April 2009 VA audiological examination, the Veteran's puretone thresholds in decibels were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
5
45
55
65
LEFT
N/A
10
50
60
65

His speech recognition was 92 percent in the right ear and 92 percent in the left ear.  These audiometric findings equate to level I hearing in the right ear and level I hearing in the left ear.  See 38 C.F.R. § 4.85, Table VI.

On October 2009 VA audiological examination, the Veteran's puretone thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
5
45
65
70
LEFT
N/A
10
55
60
70

His speech recognition was 96 percent in the right ear and 94 percent in the left ear.  These audiometric findings equate to level I hearing in the right ear and level I hearing in the left ear.  See 38 C.F.R. § 4.85, Table VI.

Applying these values according to Table VII results in a noncompensable (no percent) rating.

The Board notes that these test results do not require consideration of exceptional patterns of hearing impairment as the thresholds do not meet the criteria for consideration.  38 C.F.R. § 4.86 (consideration is given with thresholds of 55 or greater for all four Hertz frequencies, or 30 or less at the 1000 Hertz frequency and 70 or greater at the 2000 Hertz frequency).

The Board has also considered the Veteran's lay statements including in his May 2010 VA Form 9 in which he states his hearing is inconsistent and usually his hearing is "not good at all."  He further reported that in short period of time his hearing will get worse.  

The Court has recognized that some conditions, by their inherent nature, wax and wane and accordingly are sometimes active and other times not.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  However, the Veteran does not contend that his examinations were inadequate or that they did not accurately reflect his hearing loss disability.  Also, given the Veteran's assertion that he did not know when his hearing loss would flare up, it is not likely that an examination could be scheduled during a flare up.  Furthermore, at the May 2012 hearing, the Veteran testified that the October 2009 VA examiner was, "very thorough" and knew what she was doing.  

While the Board acknowledges the Veteran's contentions, a rating for hearing impairment is derived by the mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are performed in connection with established testing standards.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Based on the evidence, including application of the audiometry evaluation results to the tables provided in the Rating Schedule, the Board concludes that a compensable rating is not assignable for any time during the appeal period.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. at 53.

Extraschedular Consideration

Consideration has also been given regarding whether the schedular evaluation in this case is inadequate; thus, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this regard, the schedular evaluation in this case is not inadequate.  Compensable ratings are provided for certain manifestations of the service-connected disability, but the evidence reflects that those manifestations are not present in this case.

Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the service-connected bilateral hearing loss.  Accordingly, this issue need not be referred for consideration of an extraschedular rating.



ORDER

An increased, compensable rating for the service-connected bilateral hearing loss is denied.  


REMAND

In a rating decision dated in November 2009, the RO continued the noncompensable ratings for his service-connected hearing loss and tinnitus.  

Subsequently, the Veteran filed a Notice of Disagreement in December 2009 in regard to his claim for "hearing loss" and a Statement of the Case was issued in May 2010 pertaining solely to the Veteran's claim for an increased rating for the service-connected hearing loss.  

In the May 2010 VA Form 9, the Veteran perfected his appeal as to the issue of "hearing loss" and requested a hearing.  

At the May 2012 hearing, the Veteran indicated that he disagreed with the determination regarding his claim for an increased rating for the service-connected tinnitus.  

Given the hearing testimony, the Board finds that, in his Notice of Disagreement filed in December 2009, the Veteran expressed his general disagreement with the November 2009 rating decision that included the denial of his claim for an increased rating for the service-connected tinnitus.   

Under these circumstances, a Statement of the Case regarding the Veteran's claim for an increased rating for the service-connected tinnitus must be issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

The RO should take all indicated action in order to issue a fully responsive Statement of the Case as to the Veteran's claim for an increased rating for the service-connected tinnitus.  Only if the Veteran perfects the appeal, should this matter be returned to the Board for the purpose of appellate review.  All indicated development should be completed.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


